 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
 
EXHIBIT 10.5
 
COLLATERAL PLEDGE AND SECURITY AGREEMENT
 

 

--------------------------------------------------------------------------------













COLLATERAL PLEDGE
 
AND SECURITY AGREEMENT
 


Dated as of November __, 2007
 


between
 


PETROHUNTER ENERGY CORPORATION
 
as Pledgor
 
and
 


BRUCE E. LAZIER
 
as Collateral Agent
 




--------------------------------------------------------------------------------



This Collateral Pledge and Security Agreement (as supplemented from time to
time, this “Pledge Agreement”) is made and entered into as of November __, 2007
between PETROHUNTER ENERGY CORPORATION, a Maryland corporation (the “Pledgor”),
having its principal offices at Suite 1400, 1875 Lawrence Street, Denver, CO
80202, and BRUCE E. LAZIER as collateral agent for the holders (the “Holders”)
of the Debentures (as defined herein) issued by the Pledgor (the “Collateral
Agent”).
 
W I T N E S S E T H:
 
WHEREAS, the Pledgor and Renaissance Capital Group, Inc. (the “Initial
Purchaser”) are parties to a Securities Purchase Agreement dated November __,
2007 (the “Purchase Agreement”), pursuant to which the Pledgor will issue and
sell to the Initial Purchasers and other purchasers $15 million aggregate
principal amount of Series A 8.50% Convertible Debentures Debentures due
November __, 2012 (the “Debentures”); and
 
WHEREAS, pursuant to the Purchase Agreement, the Pledgor is required to pledge
to the Collateral Agent for the benefit of the Holders, at the Closing Date (as
defined in the Purchase Agreement) all of its shares of stock of Sweetpea
Petroleum Pty Ltd, a company registered under the Corporations Act 2001
(Australia) (the “Sweetpea Shares”) to secure the repayment in full of the
Debentures (such obligation, together with the obligation to repay the
principal, premium, if any, interest (including Liquidated Damages, if any),
fees, expenses or otherwise on the Debentures and under this Agreement and any
other transaction document related thereto in the event that the Debentures
become due and payable prior to such time as the Debentures shall have been paid
in full, being collectively referred to herein as the “Obligations”); and
 
WHEREAS, it is a condition precedent to the purchase of the Debentures by the
Initial Purchasers pursuant to the Purchase Agreement that the Pledgor deposit
such Pledged Securities with the Collateral Agent to be held subject to the
terms of this Pledge Agreement and shall have granted the assignment and
security interest and made the pledge and assignment contemplated by this Pledge
Agreement; and
 
WHEREAS, the Pledgor has also agreed to pledge the Sweetpea Shares to the
Collateral Agent for the benefit of Global Project Finance AG (“Global”), at the
Closing Date, to secure the repayment of up to $6.5 million (the “Secured
Amount”) advanced by Global under Credit and Security Agreements dated January
9, 2007 and May 21, 2007;
 
NOW, THEREFORE, in consideration of the premises herein contained, and in order
to induce the Initial Purchasers to purchase the Debentures, the Pledgor and the
Collateral Agent hereby agree, for the benefit of the Initial Purchasers and for
the ratable benefit of the Holders, as follows:
 
SECTION 1.  Definitions; Appointment; Deposit and Investment.
 
1.1    Definitions.
 
(a)  Unless otherwise defined in this Pledge Agreement, terms defined in Article
8 or 9 of the Uniform Commercial Code in effect in the State of Colorado
(“Colorado Uniform
 
2

--------------------------------------------------------------------------------


Commercial Code”) from time to time are used in this Pledge Agreement as such
terms are defined in such Article 8 or 9.
 
(b)  In this Pledge Agreement, the following terms have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):
 
“Closing Date” has the meaning specified in the Purchase Agreement.
 
“Collateral” has the meaning specified in Section 1.3 hereof.
 
“Collateral Agent” has the meaning specified in the recitals of the parties
hereto.
 
“Colorado Uniform Commercial Code” has the meaning specified in Section 1.1(b).
 
“Debentures” has the meaning specified in the recitals of the parties hereof.
 
“Holders” has the meaning specified in the recitals of the parties hereto.
 
“Initial Purchasers” has the meaning specified in the recitals of the parties
hereof.
 
“Obligations” has the meaning specified in the recitals of the parties hereof.
 
“Permitted Collateral Liens” means the Liens created hereunder in favor of the
Collateral Agent.
 
“Purchase Agreement” has the meaning specified in the recitals of the parties
hereof.
 
“Pledged Securities” has the meaning specified in Section 1.3 hereof.
 
“Pledgor” has the meaning specified in the recitals of the parties hereto.
 
“Secured Amount” has the meaning specified in the recitals of the parties
hereto.
 
“Sweetpea Shares” has the meaning specifie din the recitals of the parties
hereto.
 
“Termination Date” means the date of the payment in full in cash of all
obligations due and owing under this Pledge Agreement and the Debentures.
 
1.2.    Appointment of the Collateral Agent.  The Pledgor hereby appoints the
Collateral Agent as Collateral Agent in accordance with the terms and conditions
set forth herein and the Collateral Agent hereby accepts such appointment.
 
1.3.    Pledge and Grant of Security Interest.  As Security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of the Obligations, the Pledgor hereby assigns and
pledges to the Collateral Agent for the ratable benefit of the Holders and
hereby grants to the Collateral Agent for the ratable benefit of the Holders, a
lien on and security interest in all of the Pledgor’s right, title and interest
in, to and under the following property: (a) 330,000 Ordinary Shares of stock of
Sweetpea Petroleum Pty Ltd, a company registered under the Corporations Act 2001
(Australia), ABN 42 074 750
 
3

--------------------------------------------------------------------------------


879 (the “Pledged Securities”) and the certificates representing the Pledged
Securities (if any), (b) all interest, dividends, cash, instruments and other
property, if any, from time to time received, receivable or otherwise
distributed in  respect of or in exchange for any or all of the then existing
Collateral and (c) all proceeds of any and all of the foregoing Collateral
(including, without limitation, proceeds that constitute property of the types
described in clauses (a) and (b) of this Section and, to the extent not
otherwise included, all (i) payments under insurance (whether or not any of the
Holders or the Collateral Agent is the loss payee thereof) or any indemnity,
warranty or guaranty, payable by reason of loss or damage to or otherwise with
respect to any of the foregoing Collateral and (ii) cash proceeds of any and all
of the foregoing Collateral (such property described in clauses (a) through (c)
of this Section 1.3 being collectively referred to herein as the “Collateral”).
Without limiting the generality of the foregoing, this Pledge Agreement secures
the payment of all amounts that constitute part of the Obligations and would be
owed by the Pledgor to the Holders under the Debentures, this Pledge Agreement
and any other transaction documents related thereto but for the fact that they
are unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving the Pledgor.
 
SECTION 2.  Establishment and Maintenance of Collateral.
 
(a)               The Collateral Agent shall cause the Collateral to be separate
from all other property maintained by the Collateral Agent.
 
(b)               The Collateral Agent shall, in accordance with all applicable
laws, have sole dominion and control over the Collateral.
 
(c)               No amount shall be released to or for the account of, or
withdrawn by or for the account of, the Pledgor or any other Person except as
expressly provided in this Pledge Agreement.
 
SECTION 3.  Delivery and Control of Collateral.  All certificates or instruments
representing or evidencing Collateral shall be delivered to and held by or on
behalf of the Collateral Agent pursuant hereto and shall be in suitable form for
transfer or delivery, or, at the request of the Collateral Agent, shall be
accompanied by duly executed instruments of transfer or assignment in blank.  In
addition, the Collateral Agent shall have the right at any time to exchange
certificates or instruments representing or evidencing Collateral for
certificates or instruments of smaller or larger denominations.
 
SECTION 4.  Disbursements.  The Collateral Agent shall hold the Collateral and
release the same, or a portion thereof, only as follows:
 
(a)           If (i) an Event of Default under the Debentures occurs and is
continuing and (ii) the Holders of a majority in aggregate principal amount of
the Debentures accelerate the Debentures by declaring the principal amount of
the Debentures to be immediately due and payable in accordance with the
provisions of the Debentures, then the Collateral Agent shall promptly, subject
to applicable bankruptcy laws, release the cash portion of the Collateral and,
if the cash portion shall be insufficient, the Pledged Securities of the
Collateral, to the Holders of the Debentures and Global ratably in accordance
with (1) the amount of any accrued and unpaid
 
4

--------------------------------------------------------------------------------


interest on the Debentures and the unpaid principal amount of the Debentures in
the case of the Holders and (2) the Secured Amount in the case of Global.
 
(b)           Upon the release of the Collateral in accordance with the terms of
this Pledge Agreement, the security interest evidenced by this Pledge Agreement
in such released Collateral will automatically terminate and be of no further
force and effect.
 
(c)           The Holders of a majority in aggregate principal amount of the
Debentures at the time outstanding may direct the time, method and place of
conducting any proceeding for any remedy available to the Collateral Agent or of
exercising any trust or power conferred upon the Collateral Agent.  However, the
Collateral Agent may refuse to follow any direction that conflicts with law or
this Pledge Agreement or that the Collateral Agent determines in good faith is
prejudicial to the rights of other Holders or would involve the Collateral Agent
in personal liability unless the Collateral Agent is offered indemnity
satisfactory to it against loss, liability or expense.
 
SECTION 5.  Representations and Warranties.  The Pledgor hereby represents and
warrants, as of the date hereof, that:
 
(a)           The execution and delivery by the Pledgor of, and the performance
by the Pledgor of its obligations under, this Pledge Agreement will not
contravene any provision of applicable law or the certificate of incorporation,
bylaws or equivalent organizational instruments of the Pledgor or any material
agreement or other material instrument binding upon the Pledgor or any of its
subsidiaries or any judgment, order or decree of any governmental body, agency
or court having jurisdiction over the Pledgor or any of its subsidiaries, or
result in the creation or imposition of any Lien on any assets of the Pledgor,
except for the lien and security interests granted under this Pledge Agreement;
no consent, approval, authorization or order of, or qualification with, and no
notice to or filing with, any governmental body or agency or other third party
is required (i) for the performance by the Pledgor of its obligations under this
Pledge Agreement, (ii) for the pledge by the Pledgor of the Collateral pursuant
to this Pledge Agreement or for the execution, delivery or performance of this
Agreement by the Pledgor or (iii) for the perfection or maintenance of the
pledge, assignment and security interest created hereby, or (iv) except for any
such consents, approvals, authorizations or orders required to be obtained by
the Collateral Agent (or the Holders) for reasons other than the consummation of
this transaction, for the exercise by the Collateral Agent of the rights
provided for in this Pledge Agreement or the remedies in respect of the
Collateral pursuant to this Pledge Agreement.
 
(b)           The Pledgor is the legal and beneficial owner of the Collateral,
free and clear of any Lien or claims of any Person (except for Permitted
Collateral Liens).  No effective financing statement or other instrument similar
in effect covering all or any part of the Collateral is on file in any public
office other than the financing statements, if any, to be filed pursuant to this
Pledge Agreement.
 
(c)           This Pledge Agreement has been duly authorized, validly executed
and delivered by the Pledgor and (assuming the due authorization and valid
execution and delivery of this Pledge Agreement by the Collateral Agent and
enforceability of the Pledge Agreement against the Collateral Agent in
accordance with its terms) constitutes a valid and binding agreement of
 
 
5

--------------------------------------------------------------------------------


the Pledgor, enforceable against the Pledgor in accordance with its terms,
except as (i) the enforceability hereof may be limited by bankruptcy,
insolvency, fraudulent conveyance, preference, reorganization, moratorium or
similar laws now or hereafter in effect relating to or affecting the rights or
remedies of creditors generally, (ii) the availability of equitable remedies may
be limited by equitable principles of general applicability and the discretion
of the court before which any proceeding therefor may be brought, (iii) the
exculpation provisions and rights to indemnification hereunder may be limited by
U.S. federal and state securities laws and public policy considerations and (iv)
the waiver of rights and defenses contained in Section 15.11 and Section 15.15
hereof may be limited by applicable law.
 
(d)           Upon the delivery to the Collateral Agent of the Collateral in
accordance with the terms hereof, the pledge of and grant of a security interest
in the Collateral securing the payment of the Obligations for the benefit of the
Holders will constitute a valid, first priority, perfected security interest in
such Collateral, enforceable as such against all creditors of the Pledgor and
any persons purporting to purchase any of the Collateral from the Pledgor.
 
(e)           There are no legal or governmental proceedings pending or, to the
best of the Pledgor’s knowledge, threatened to which the Pledgor or any of its
subsidiaries is a party or to which any of the properties of the Pledgor or any
of its subsidiaries is subject that would materially adversely affect the power
or ability of the Pledgor to perform its obligations under this Pledge Agreement
or to consummate the transactions contemplated hereby.
 
(f)           The pledge of the Collateral pursuant to this Pledge Agreement is
not prohibited by law or governmental regulation applicable to the Pledgor.
 
(g)           No Event of Default exists.
 
(h)           The chief place of business and chief executive office of the
Pledgor are located at the address first specified above for the Pledgor.
 
SECTION 6.  Further Assurances. The Pledgor will, promptly upon the reasonable
request by the Collateral Agent (which request the Collateral Agent may submit
at the direction of the Holders of a majority in aggregate principal amount of
the notes then outstanding), execute and deliver or cause to be executed and
delivered, or use its commercially reasonable efforts to procure, all
assignments, instruments and other documents, deliver any instruments to the
Collateral Agent and take any other actions that are necessary or desirable to
perfect, continue the perfection of, or protect the first priority of the
Holders’ security interest in and to the Collateral, to protect the Collateral
against the rights, claims or interests of third persons (other than any such
rights, claims or interests created by or arising through the Collateral Agent)
or to effect the purposes of this Pledge Agreement.  The Pledgor will promptly
pay all reasonable costs incurred in connection with any of the foregoing within
45 days of receipt of an invoice therefor.  The Pledgor also agrees, whether or
not requested by the Collateral Agent, to use its commercially reasonable
efforts to perfect or continue the perfection of, or to protect the first
priority of, the Holders’ security interest in and to the Collateral, and to
protect the Collateral against the rights, claims or interests of third persons
(other than any such rights, claims or interests created by or arising through
the Collateral Agent).
 
6

--------------------------------------------------------------------------------


SECTION 7.  Covenants.  The Pledgor covenants and agrees with the Collateral
Agent and the Holders that from and after the date of this Pledge Agreement
until the Termination Date:
 
(a)           it will not (i) (and will not purport to) sell or otherwise
dispose of, or grant any option or warrant with respect to, any of the
Collateral nor (ii) create or permit to exist any Lien upon or with respect to
any of the Collateral (except for Permitted Collateral Liens and any Lien
created by or arising through the Collateral Agent) and at all times will be the
sole beneficial owner of the Collateral;
 
(b)           it will not (i) enter into any agreement or understanding that
restricts or inhibits or purports to restrict or inhibit the Collateral Agent’s
rights or remedies hereunder, including, without limitation, the Collateral
Agent’s right to sell or otherwise dispose of the Collateral or (ii) fail to pay
or discharge any tax, assessment or levy of any nature with respect to its
beneficial interest in the Collateral not later than three Business Days prior
to the date of any proposed sale under any judgment, writ or warrant of
attachment with respect to the Collateral;
 
(c)           it will keep its chief place of business and chief executive
office at the location therefor specified in Section 5(h) or upon 30 days’ prior
written notice to the Collateral Agent, at such other locations in a
jurisdiction where all actions required by Section 6 have been taken with
respect to the Collateral.
 
SECTION 8.  Power of Attorney; Agent May Perform.  (a)  Subject to the terms of
this Pledge Agreement, the Pledgor hereby appoints and constitutes the
Collateral Agent as the Pledgor’s attorney-in-fact (with full power of
substitution) to exercise to the fullest extent permitted by law all of the
following powers upon and at any time after the occurrence and during the
continuance of an Event of Default:
 
(i)           collection of proceeds of the Collateral;
 
(ii)          conveyance of any item of Collateral to any purchaser thereof;
 
(iii)         giving of any notices or recording of any Liens hereof; and
 
(iv)          paying or discharging taxes or Liens levied or placed upon the
Collateral, the legality or validity thereof and the amounts necessary to
discharge the same to be determined by the Collateral Agent in its sole
reasonable discretion, and such payments made by the Collateral Agent to become
part of the Obligations secured hereby, due and payable immediately upon
demand.  The Collateral Agent’s authority under this Section 8 shall, at any
time after the occurrence and during the continuance of an Event of Default
include, without limitation, the authority to endorse and negotiate any checks
or instruments representing proceeds of Collateral in the name of the Pledgor,
execute and give receipt for any certificate of ownership or any document
constituting Collateral, transfer title to any item of Collateral, sign the
Pledgor’s name on all financing statements (to the extent permitted by
applicable law) or any other documents necessary or appropriate to preserve,
protect or perfect the security interest in the Collateral and to file the same,
prepare, file and sign the Pledgor’s name on any notice of Lien (to the extent
permitted by applicable law), and to take any other actions arising from or
necessarily incident to
 
 
7

--------------------------------------------------------------------------------


the powers granted to the Collateral Agent in this Pledge Agreement. This power
of attorney is coupled with an interest and is irrevocable by the Pledgor.
 
(b)           If the Pledgor fails to perform any agreement contained herein,
the Collateral Agent may, but is not obligated to, after providing to the
Pledgor notice of such failure and five Business Days to effect such
performance, itself perform, or cause performance of, such agreement, and the
expenses of the Collateral Agent incurred in connection therewith shall be
payable by the Pledgor under Section 12.
 
SECTION 9.  No Assumption of Duties; Reasonable Care.  The rights and powers
granted to the Collateral Agent hereunder are being granted in order to preserve
and protect the security interest of the Collateral Agent for the benefit of the
Holders in and to the Collateral granted hereby and shall not be interpreted to,
and shall not impose any duties on, the Collateral Agent in connection therewith
other than those expressly provided herein or imposed under applicable
law.  Except as provided by applicable law, the Collateral Agent shall be deemed
to have exercised reasonable care in the custody and preservation of the
Collateral in its possession if the Collateral is accorded treatment
substantially equal to that which the Collateral Agent accords similar property
held by the Collateral Agent for similar accounts, it being understood that the
Collateral Agent in its capacity as such
 
(a)           may consult with counsel of its selection and the advice of such
counsel or any Opinion of Counsel shall be full and complete authorization and
protection in respect of any action taken, suffered or omitted by it hereunder
in good faith and in reliance thereon and
 
(b)           shall not have any responsibility for
 
(i)  ascertaining or taking action with respect to calls, conversions,
exchanges, maturities or other matters relative to any Collateral, whether or
not the Collateral Agent has or is deemed to have knowledge of such matters, or
 
(ii)  taking any necessary steps for the existence, enforceability or perfection
of any security interest of the Collateral Agent or to preserve rights against
any parties with respect to any Collateral.
 
In no event shall the Collateral Agent be liable for the existence, validity,
enforceability or perfection of any security interest of the Collateral Agent,
or for special indirect or consequential damages or lost profits or loss of
business, arising in connection with this Agreement.
 
SECTION 10.  Indemnity.  The Pledgor shall fully indemnify, hold harmless and
defend the Collateral Agent and its directors and officers from and against any
and all claims, losses, actions, obligations, liabilities and expenses,
including reasonable defense costs, reasonable investigative fees and costs, and
reasonable legal fees, expenses, and damages arising from the Collateral Agent’s
appointment and performance as Collateral Agent under this Pledge Agreement,
except to the extent that such claim, action, obligation, liability or expense
is directly caused by the bad faith, gross negligence or willful misconduct of
such indemnified person. The provisions of this Section 10 shall survive
termination of this Pledge Agreement and the resignation and removal of the
Collateral Agent.
 
8

--------------------------------------------------------------------------------


SECTION 11.  Remedies upon Event of Default. Subject to Section 4(a) if any
Event of Default under the Debentures shall have occurred and be continuing and
the Debentures shall have been accelerated in accordance with the provisions
thereof:
 
(a)           The Collateral Agent and the Holders shall have, in addition to
all other rights given by law or by this Pledge Agreement, all of the rights and
remedies with respect to the Collateral of a secured party upon default under
the Colorado Uniform Commercial Code (whether or not the Colorado Uniform
Commercial Code applies to the affected Collateral) at that time.  In addition,
with respect to any Collateral that shall then be in or shall thereafter come
into the possession or custody of the Collateral Agent, the Collateral Agent may
and, at the written direction of the Holders of a majority in aggregate
principal amount of the Debentures then outstanding, shall appoint a broker or
other expert to sell or cause the same to be sold at any broker’s board or at
public or private sale, in one or more sales or lots, at such price or prices
such broker or other expert may deem commercially reasonable, for cash or on
credit or for future delivery, without assumption of any credit risk. The
purchaser of any or all Collateral so sold shall thereafter hold the same
absolutely, free from any claim, encumbrance or right of any kind whatsoever
created by or through the Pledgor.  Unless any of the Collateral threatens, in
the reasonable judgment of the Collateral Agent, to decline speedily in value,
the Collateral Agent will give the Pledgor reasonable notice of the time and
place of any public sale thereof, or of the time after which any private sale or
other intended disposition is to be made.  Any sale of the Collateral conducted
in conformity with reasonable commercial practices of banks, insurance
companies, commercial finance companies, or other financial institutions
disposing of property similar to the Collateral shall be deemed to be
commercially reasonable.  Any requirements of reasonable notice shall be met if
notice of the time and place of any public sale or the time after which any
private sale is to be made is given to the Pledgor as provided in Section 15.1
hereof at least ten (10) days before the time of the sale or disposition.  The
Collateral Agent or any Holder may, in its own name or in the name of a designee
or nominee, buy any of the Collateral at any public sale and, if permitted by
applicable law, at any private sale.  The Collateral Agent shall not be
obligated to make any sale of Collateral regardless of notice of sale having
been given.  The Collateral Agent may adjourn any public or private sale from
time to time by announcement at the time and place fixed therefor, and such sale
may, without further notice, be made at the time and place to which it was so
adjourned.  All expenses (including court costs and reasonable attorneys’ fees,
expenses and disbursements) of, or incident to, the enforcement of any of the
provisions hereof shall be recoverable from the proceeds of the sale or other
disposition of the Collateral.
 
(b)           The Pledgor further agrees to use its commercially reasonable
efforts to do or cause to be done all such other acts as may be necessary to
make such sale or sales of all or any portion of the Collateral pursuant to this
Section 11 valid and binding and in compliance with any and all other applicable
requirements of law.  The Pledgor further agrees that a breach of any of the
covenants contained in this Section 11 will cause irreparable injury to the
Holders, that the Holders have no adequate remedy at law in respect of such
breach and, as a consequence, that each and every covenant contained in this
Section 11 shall be specifically enforceable against the Pledgor, and the
Pledgor hereby waives and agrees not to assert any defenses against an action
for specific performance of such covenants except for a defense that no Event of
Default has occurred.
 
9

--------------------------------------------------------------------------------


(c)           All cash proceeds received by the Collateral Agent in respect of
any sale of, collection from, or other realization upon all or any part of the
Collateral may, in the discretion of the Collateral Agent, be held by the
Collateral Agent as collateral for, and/or then or at any time thereafter
applied (after payment of any amounts payable to the Collateral Agent pursuant
to Section 12) by the Collateral Agent for the ratable benefit of the Holders
first against any accrued and unpaid interest on the Debentures and thereafter
against the remaining Obligations. Any surplus of such cash or cash proceeds
held by the Collateral Agent and remaining after payment in full of all of the
Obligations shall be paid over to the Pledgor.
 
(d)           The Collateral Agent may, but is not obligated to, exercise any
and all rights and remedies of the Pledgor in respect of the Collateral.
 
(e)           Subject to and in accordance with the terms of this Pledge
Agreement, all payments received by the Pledgor in respect of the Collateral
shall be received in trust for the benefit of the Collateral Agent, shall be
segregated from other funds of the Pledgor and shall be forthwith paid over to
the Collateral Agent in the same form as so received (with any necessary
endorsement).
 
(f)           The Collateral Agent may, without notice to the Pledgor except as
required by law and at any time or from time to time, charge, set-off and
otherwise apply all or any part of the Obligations against the Collateral or any
part thereof.
 
SECTION 12.  Fees and Expenses.  Pledgor agrees to pay to Collateral Agent the
fees as may be agreed upon from time to time in writing.  The Pledgor will upon
demand pay to the Collateral Agent the amount of any and all expenses,
including, without limitation, the reasonable fees, expenses and disbursements
of its counsel, and experts and agents retained by the Collateral Agent that the
Collateral Agent may incur in connection with:
 
(a)           the review, negotiation and administration of this Pledge
Agreement,
 
(b)           the custody or preservation of, or the sale of, collection from,
or other realization upon, any of the Collateral,
 
(c)           the exercise or enforcement of any of the rights of the Collateral
Agent and the Holders hereunder or
 
(d)           the failure by the Pledgor to perform or observe any of the
provisions hereof.
 
SECTION 13.  Security Interest Absolute.  All rights of the Collateral Agent and
the Holders and security interests hereunder, and all obligations of the Pledgor
hereunder, shall be absolute and unconditional irrespective of:
 
(a)           any change in the time, manner or place of payment of, or in any
other term of, all or any of the Obligations, or any other amendment or waiver
of or any consent to any departure from the Debentures;
 
(b)           any exchange, surrender, release or non-perfection of any Liens on
any other collateral for all or any of the Obligations;
 
10

--------------------------------------------------------------------------------


(c)           any change, restructuring or termination of the corporate
structure or the existence of the Pledgor or any of its subsidiaries;
 
(d)           to the extent permitted by applicable law, any other circumstance
which might otherwise constitute a defense available to, or a discharge of, the
Pledgor in respect of the Obligations or of this Pledge Agreement; or
 
(e)           any manner of application of other collateral, or proceeds
thereof, to all or any item of the Obligations, or any manner of sale or other
disposition of any item of Collateral for all or any of the Obligations.
 
SECTION 14.  Collateral Agent’s Representations, Warranties and Covenants.  The
Collateral Agent (in such capacity) hereby:
 
(a)           represents and warrants that it is a commercial bank that in the
ordinary course of its business maintains securities accounts for others and is
acting in that capacity hereunder and with respect to the Collateral;
 
(b)           hereby represents that, subject to applicable law, it has not
granted, and covenants that it shall not grant, control (including without
limitation, securities control) over or with respect to any Collateral from time
to time to any other Person other than the Collateral Agent (in its capacity as
such);
 
(c)           covenants that it shall not, subject to applicable law, knowingly
take any action inconsistent with, and represents and covenants that it is not
and so long as this Pledge Agreement remains in effect will not knowingly
become, party to any agreement the terms of which are inconsistent with, the
provisions of this Pledge Agreement;
 
(d)           agrees that any item of Collateral shall not be subject to any
security interest, Lien or right of set-off, except as may be expressly
permitted under the Debentures; and
 
(e)           agrees to maintain the Collateral and maintain appropriate books
and records in respect thereof in accordance with its usual procedures and
subject to the terms of this Pledge Agreement.
 
SECTION 15.  Miscellaneous Provisions.
 
15.1  Notices.  Any notice, approval, direction, consent or other communication
shall be sufficiently given if in writing and delivered in person or mailed by
first class mail, commercial courier service or telecopier communication,
addressed as follows:
 

11

--------------------------------------------------------------------------------



if to the Pledgor:
 
PetroHunter Energy Corporation
Suite 1400, 1875 Lawrence Street
Denver, CO 80202
Attention: Chief Financial Officer
Telecopier No.:  (303) 572-8927


if to the Collateral Agent:


Bruce E. Lazier
6440 N. Central Expressway, Suite 412
Dallas, TX 75206
Telecopier No.:  (214) 368-9094


or, as to any such party, at such other address as shall be designated by such
party in a written notice to each other party complying as to delivery with the
terms of this Section.  All such notices and other communications shall be
deemed to have been duly given: at the time delivered by hand, if personally
delivered; three Business Days after being deposited in the mail, first class
postage prepaid, if mailed; when receipt is confirmed, if telecopied; and on the
next Business Day if timely delivered to an air courier guaranteeing overnight
delivery.


15.2.  No Adverse Interpretation of Other Agreements.  This Pledge Agreement may
not be used to interpret another pledge, security or debt agreement of the
Pledgor or any subsidiary thereof.  No such pledge, security or debt agreement
(other than the Debentures) may be used to interpret this Pledge Agreement.
 
15.3. Severability.  The provisions of this Pledge Agreement are severable, and
if any clause or provision shall be held invalid, illegal or unenforceable in
whole or in part in any jurisdiction, then such invalidity or unenforceability
shall affect in that jurisdiction only such clause or provision, or part
thereof, and shall not in any manner affect such clause or provision in any
other jurisdiction or any other clause or provision of this Pledge Agreement in
any jurisdiction.
 
15.4. Headings.  The headings in this Pledge Agreement have been inserted for
convenience of reference only, are not to be considered a part hereof and shall
in no way modify or restrict any of the terms or provisions hereof.
 
15.5.  Counterpart Originals.  This Pledge Agreement may be signed in two or
more counterparts, each of which shall be deemed an original, but all of which
shall together constitute one and the same agreement.
 
15.6. Benefits of Pledge Agreement.  Nothing in this Pledge Agreement, express
or implied, shall give to any Person, other than the parties hereto and their
successors hereunder, and the Holders, any benefit or any legal or equitable
right, remedy or claim under this Pledge Agreement.
 
12

--------------------------------------------------------------------------------


15.7.  Amendments, Waivers and Consents.  Any amendment or waiver of any
provision of this Pledge Agreement and any consent to any departure by the
Pledgor or Collateral Agent from any provision of this Pledge Agreement shall be
effective only if made or duly given in compliance with all of the terms and
provisions of the Debentures, and none of Collateral Agent, the Pledgor, or any
Holder shall be deemed, by any act, delay, indulgence, omission or otherwise, to
have waived any right or remedy hereunder or to have acquiesced in any default
or Event of Default or in any breach of any of the terms and conditions hereof.
Failure of the Collateral Agent, the Pledgor, or any Holder to exercise, or
delay in exercising, any right, power or privilege hereunder shall not preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege.  A waiver by the Collateral Agent, the Pledgor, or any Holder of
any right or remedy hereunder on any one occasion shall not be construed as a
bar to any right or remedy that the Collateral Agent, the Pledgor, or such
Holder would otherwise have on any future occasion.  The rights and remedies
herein provided are cumulative, may be exercised singly or concurrently and are
not exclusive of any rights or remedies provided by law.
 
15.8. Continuing Security Interest; Termination.
 
(a)  This Pledge Agreement shall create a continuing security interest in and to
the Collateral and shall, unless otherwise provided in the Debentures or in this
Pledge Agreement, remain in full force and effect until the Termination
Date.  This Pledge Agreement shall be binding upon the parties hereto and their
respective transferees, successors and assigns, and shall inure, together with
the rights and remedies of the Collateral Agent hereunder, to the benefit of the
Collateral Agent, the Pledgor, the Holders and their respective successors,
transferees and assigns.
 
(b)  Upon the Termination Date, the pledge, assignment and security interest
granted hereby shall terminate and all rights to the Collateral shall revert to
the Pledgor.  At such time, the Collateral Agent shall promptly reassign and
redeliver to the Pledgor all of the Collateral hereunder that has not been sold,
disposed of, retained or applied by the Collateral Agent in accordance with the
terms of this Pledge Agreement and the Debentures and execute and deliver to the
Pledgor such documents as the Pledgor shall reasonably request to evidence such
termination including, without limitation, termination statements in respect of
each jurisdiction in which a financing statement in respect of the security
interest created hereby has been filed. Such reassignment and redelivery shall
be without warranty by or recourse to the Collateral Agent in its capacity as
such, except as to the absence of any Liens on the Collateral created by or
arising through the Collateral Agent, and shall be at the reasonable expense of
the Pledgor.
 
15.9. Survival Provisions.  All representations, warranties and covenants
contained herein shall survive the execution and delivery of this Pledge
Agreement, and shall terminate only upon the termination of this Pledge
Agreement.  The obligations of the Pledgor under Sections 10 and 12 hereof and
the obligations of the Collateral Agent under Section 15.9(b) hereof shall
survive the termination of this Pledge Agreement.
 
15.10.  Waivers.  The Pledgor waives presentment and demand for payment of any
of the Obligations, protest and notice of dishonor or default with respect to
any of the Obligations, and all other notices to which the Pledgor might
otherwise be entitled, except as otherwise expressly provided herein or in the
Debentures.
 
13

--------------------------------------------------------------------------------


15.11.  Authority of the Collateral Agent.
 
(a)           The Collateral Agent shall have and be entitled to exercise all
powers hereunder that are specifically granted to the Collateral Agent by the
terms hereof, together with such powers as are reasonably incident thereto.  The
Collateral Agent may perform any of its duties hereunder or in connection with
the Collateral by or through agents or attorneys, shall not be responsible for
any misconduct or negligence on the part of any agent or attorney appointed with
due care by it hereunder and shall be entitled to retain counsel and to act in
reliance upon the advice of counsel concerning all such matters.  Except as
otherwise expressly provided in this Pledge Agreement or the Debentures, neither
the Collateral Agent nor any director, officer, employee, attorney or agent of
the Collateral Agent shall be liable to the Pledgor for any action taken or
omitted to be taken by the Collateral Agent, in its capacity as Collateral
Agent, hereunder, except for its own bad faith, gross negligence or willful
misconduct, and the Collateral Agent shall not be responsible for the validity,
effectiveness or sufficiency hereof or of any document or Security furnished
pursuant hereto. The Collateral Agent and its directors, officers, employees,
attorneys and agents shall be entitled to rely conclusively on any
communication, instrument or document reasonably believed by it or them to be
genuine and correct and to have been signed or sent by the proper Person or
Persons.  The Collateral Agent shall have no duty to cause any financing
statement or continuation statement to be filed in respect of the Collateral.
 
(b)           The Pledgor acknowledges that the rights and responsibilities of
the Collateral Agent under this Pledge Agreement with respect to any action
taken by the Collateral Agent or the exercise or non-exercise by the Collateral
Agent of any option, right, request, judgment or other right or remedy provided
for herein or resulting or arising out of this Pledge Agreement shall, as
between the Collateral Agent and the Holders, be governed by the Debentures and
by such other agreements with respect thereto as may exist from time to time
among them, but, as between the Collateral Agent and the Pledgor, the Collateral
Agent shall be conclusively presumed to be acting as agent for the Holders with
full and valid authority so to act or refrain from acting, and the Pledgor shall
not be obligated or entitled to make any inquiry respecting such authority.
 
15.12.  Final Expression.  This Pledge Agreement, together with the Debentures
and any other agreement executed in connection herewith, is intended by the
parties as a final expression of this Pledge Agreement and is intended as a
complete and exclusive statement of the terms and conditions thereof.
 
15.13.  Rights of Holders.  No Holder shall have any independent rights
hereunder other than those rights granted to individual Holders pursuant to the
Debentures.
 
15.14. GOVERNING LAW; SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL; WAIVER
OF DAMAGES.  (a) THIS PLEDGE AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF COLORADO, EXCEPT TO THE EXTENT THAT THE
VALIDITY OR PERFECTION OF THE SECURITY INTEREST HEREUNDER, OR REMEDIES
HEREUNDER, IN RESPECT OF ANY PARTICULAR COLLATERAL ARE GOVERNED BY THE LAWS OF A
JURISDICTION OTHER THAN THE STATE OF COLORADO, AND, EXCEPT TO THE
 
 
14

--------------------------------------------------------------------------------


EXTENT THAT THE VALIDITY OR PERFECTION OF THE SECURITY INTEREST HEREUNDER, OR
REMEDIES HEREUNDER, IN RESPECT OF ANY PARTICULAR COLLATERAL ARE GOVERNED BY THE
LAWS OF A JURISDICTION OTHER THAN THE STATE OF COLORADO, ANY DISPUTE ARISING
OUT  OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP
ESTABLISHED BETWEEN THE PLEDGOR, THE COLLATERAL AGENT AND THE HOLDERS IN
CONNECTION WITH THIS PLEDGE AGREEMENT, AND WHETHER ARISING IN CONTRACT, TORT,
EQUITY OR OTHERWISE, SHALL BE RESOLVED IN ACCORDANCE WITH THE LAWS OF THE STATE
OF COLORADO.
 
(b)           THE PLEDGOR HEREBY WAIVES PERSONAL SERVICE OF PROCESS IN ANY SUIT,
ACTION OR PROCEEDING WITH RESPECT TO THIS PLEDGE AGREEMENT AND FOR ACTIONS
BROUGHT UNDER THE U.S. FEDERAL OR STATE SECURITIES LAWS BROUGHT IN ANY FEDERAL
COURT OR THE DISTRICT COURT OF COLORADO, LOCATED IN THE CITY OF DENVER (EACH A
“COLORADO COURT”), AND CONSENTS THAT ALL SERVICE OF PROCESS IN ANY SUCH SUIT,
ACTION OR PROCEEDING SHALL BE MADE BY REGISTERED MAIL, RETURN RECEIPT REQUESTED,
DIRECTED TO THE PLEDGOR AT THE ADDRESS INDICATED IN SECTION 15.1. EACH OF THE
PARTIES HERETO SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY COLORADO COURT
AND TO THE COURTS OF ITS CORPORATE DOMICILE WITH RESPECT TO ANY ACTIONS BROUGHT
AGAINST IT AS DEFENDANT IN ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF,
CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG
THE PLEDGOR, THE COLLATERAL AGENT AND THE HOLDERS IN CONNECTION WITH THIS PLEDGE
AGREEMENT, AND EACH OF THE PARTIES HERETO WAIVES ANY OBJECTION THAT IT MAY HAVE
TO THE LAYING OF VENUE, INCLUDING ANY PLEADING OF FORUM NON CONVENIENS, WITH
RESPECT TO ANY SUCH ACTION AND WAIVES ANY RIGHT TO WHICH IT MAY BE ENTITLED ON
ACCOUNT OF PLACE OF RESIDENCE OR DOMICILE.
 
(c)           THE PLEDGOR AGREES THAT THE COLLATERAL AGENT SHALL, IN ITS
CAPACITY AS SUCH OR IN THE NAME AND ON BEHALF OF ANY HOLDER, HAVE THE RIGHT, TO
THE EXTENT PERMITTED BY APPLICABLE LAW, TO PROCEED AGAINST THE PLEDGOR OR THE
COLLATERAL IN A COURT IN ANY LOCATION REASONABLY SELECTED IN GOOD FAITH (AND
HAVING PERSONAL OR IN REM JURISDICTION OVER THE PLEDGOR OR THE COLLATERAL, AS
THE CASE MAY BE) TO ENABLE THE COLLATERAL AGENT TO REALIZE ON SUCH COLLATERAL,
OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER ENTERED IN FAVOR OF THE COLLATERAL
AGENT. THE PLEDGOR AGREES THAT IT WILL NOT ASSERT ANY COUNTERCLAIMS, SETOFFS OR
CROSSCLAIMS IN ANY PROCEEDING BROUGHT BY THE COLLATERAL AGENT TO REALIZE ON SUCH
PROPERTY OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF THE
COLLATERAL AGENT, EXCEPT FOR SUCH COUNTERCLAIMS, SETOFFS OR CROSSCLAIMS WHICH,
IF NOT ASSERTED IN ANY SUCH PROCEEDING, COULD NOT OTHERWISE BE BROUGHT OR
ASSERTED.
 
15

--------------------------------------------------------------------------------


(d)           THE PLEDGOR AGREES THAT NEITHER ANY HOLDER NOR (EXCEPT AS
OTHERWISE PROVIDED IN THIS PLEDGE AGREEMENT OR THE DEBENTURES) THE COLLATERAL
AGENT IN ITS CAPACITY AS COLLATERAL AGENT SHALL HAVE ANY LIABILITY TO THE
PLEDGOR (WHETHER ARISING IN TORT, CONTRACT OR OTHERWISE) FOR LOSSES SUFFERED BY
THE PLEDGOR IN CONNECTION WITH, ARISING OUT OF, OR IN ANY WAY RELATED TO, THE
TRANSACTIONS CONTEMPLATED AND THE RELATIONSHIP ESTABLISHED BY THIS PLEDGE
AGREEMENT, OR ANY ACT, OMISSION OR EVENT OCCURRING IN CONNECTION THEREWITH,
UNLESS IT IS DETERMINED BY A FINAL AND NONAPPEALABLE JUDGMENT OF A COURT THAT IS
BINDING ON THE COLLATERAL AGENT OR SUCH HOLDER, AS THE CASE MAY BE, THAT SUCH
LOSSES WERE THE RESULT OF ACTS OR OMISSIONS ON THE PART OF THE COLLATERAL AGENT
OR SUCH HOLDERS, AS THE CASE MAY BE, CONSTITUTING BAD FAITH, GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT.
 
(e)           TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE PLEDGOR WAIVES THE
POSTING OF ANY BOND OTHERWISE REQUIRED OF THE COLLATERAL AGENT OR ANY HOLDER IN
CONNECTION WITH ANY JUDICIAL PROCESS OR PROCEEDING TO ENFORCE ANY JUDGMENT OR
OTHER COURT ORDER PERTAINING TO THIS PLEDGE AGREEMENT OR ANY RELATED AGREEMENT
OR DOCUMENT ENTERED IN FAVOR OF THE COLLATERAL AGENT OR ANY HOLDER, OR TO
ENFORCE BY SPECIFIC PERFORMANCE, TEMPORARY RESTRAINING ORDER OR PRELIMINARY OR
PERMANENT INJUNCTION, THIS PLEDGE AGREEMENT OR ANY RELATED AGREEMENT OR DOCUMENT
BETWEEN THE PLEDGOR, ON THE ONE HAND, AND THE COLLATERAL AGENT AND/OR THE
HOLDERS, ON THE OTHER HAND.
 
15.15.  Effectiveness.  This Pledge Agreement shall become effective upon the
issuance of the Debentures.
 

16

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Pledgor and the Collateral Agent have each caused this
Pledge Agreement to be duly executed and delivered as of the date first above
written.
 
Pledgor:
 
PETROHUNTER ENERGY CORPORATION






By: _____________________________________
Name:
Title:




Collateral Agent:


BRUCE E. LAZIER


                                                _____________________________________


 
 
 
17
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------
